EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron Morrow on November 2, 2021.

The application has been amended as follows: 

	Claims
	1. (Currently Amended) A beverage machine comprising: 
a beverage processing module having a liquid inlet and a module fastening arrangement; 
a liquid supply tank having a liquid outlet and a tank fastening arrangement; the liquid outlet being fluidically connectable to the liquid inlet and disconnectable therefrom; 
a female connector and a male connector arranged to cooperate together for reversibly assembling the beverage processing module and the liquid supply tank, wherein the beverage machine has a configuration selected from the group consisting of (i) the module fastening arrangement comprises the female connector, and the tank fastening arrangement comprises the male connector, and (ii) the module fastening 
a support surface and a resilient member arranged to cooperate together to thereby urge the male connector into the female connector to fasten the liquid supply tank to the beverage processing module, wherein the beverage machine has another configuration selected from the group consisting of (i) the module fastening arrangement comprises the support surface, and the tank fastening arrangement comprises the resilient member, and (ii) the module fastening arrangement comprises the resilient member, and the tank fastening arrangement comprises the support surface;
wherein, the beverage machine is configured such that the female and male connectors have degrees of freedom F1, F2 when the liquid supply tank is assembled to the beverage processing module, 
the beverage machine is further configured such that the resilient member cooperating with the support surface urges the liquid supply tank in a direction U, and 
the degrees of freedom F1, F2 are generally opposite to the direction U.
20. (Canceled)
Independent claim 1 has been amended so as to include the allowable subject matter of dependent claim 20.
Reasons for Allowance
Claims 1 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner’s closest art, Lafond (U.S. Patent Application Publication Number 2005/0247204), has .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BESLER/           Primary Examiner, Art Unit 3726